By the Court*—Monell, J.
I am constrained to adhere to the case in this court, Moore a. Westervelt (14 How. Pr., 279), Avhich holds that the costs must be adjusted according to the Code as it existed at the. time of the verdict, as respects all items prior to that date. It is there said that the “ recovery/’ which gives the right to costs, mentioned in the statute, means the “ verdict,” and not the judgment. This decision was made at general term in July, 1857, and no amendment of the Code affecting this question has since been made. Crary a. Norwood (5 Abbotts’ Pr., 219), decided about the same time, holds the same way. Whether these cases were well considered and supported by authority is not for us to inquire. Uniformity of decision upon questions of this natnrg, as well as respect for the views of eminent judges comprising a former gen eral'term of this court, require that Ave should regard the decision as binding upon us.
The right to costs being fixed by the verdict (or in this case by the dismissal of the complaint, which in principle is the same thing), the question is. not affected by the stay of proceedings. The right to costs had become complete before the stay, and they must be adjusted in accordance with the then existing law.
The fifth subdivision of section 307 of the Code, as it stood in 1852 (then subd. 6), gave to either party on appeal, except to the Court of Appeals, a prescribed rate of compensation, but declared that its provisions should not apply to appeals from orders. At that time, under section 349, an appeal could be taken from an order granting or refusing a new trial, but no *211costs, except a motion-fee, could be given. In 1857, section 307 was amended by adding to the fifth subdivision, “ and the same costs shall be allowed * * * in cases ordered to be heard in the first instance at general term.” * * * In 1858 the subdivision was further amended, so that the same read, “ and the same costs shall be allowed” * * * .on application for judgment, upon special verdict, or upon verdict subject to the opinion of the court, as for a new trial on a case made, and in cases where exceptions are ordered to be heard in the first instance at a general term. In 1862 the section was again amended, by striking out the word “ as,” and inserting the word “ or,” so that it should read, “ or for a new trial on a case made.”
The amendment of 1858 was difficult of construction. The word “ as” conveyed no idea of what was intended. Whether on application for judgment upon a verdict subject to the opinion of the court, the same costs were to be awarded as were given on a motion for a new trial on a case, or whether the word “ as” was to be construed into, as by subsequent amendment it was changed into “ or,” it was difficult to determine. The latter liberty was taken by a judge at special term, in Jackett a. Judd (18 How. Pr., 385, 393).
My construction of the section as it now stands is, that the Legislature intended to give the same costs as are given on an appeal from a judgment, without reference to the place where the application is to be made in the four cases, viz.:
First. An application for j udgment upon special verdict.
Second. Upon verdict subject to the opinion of the court.
Third. Upon an application for- a new trial on a case made.
Fourth. On exceptions ordered to be heard in the first instance at a general term.
Two of the four cases, viz., application for judgment, upon a special verdict and for a new trial on a case-, must be made at special term, and cannot be made at general term. {Code, §'265.)
The other two, viz., verdict subject to the opinion of the court and exceptions, must go to the general term, and cannot be heard at special term, (lb.) When the first two cases are carried to the general term, it can only be by appeal from-*212the judgment upon the special verdict or from the order granting or refusing a new trial.
Certainly, the exception of cases mentioned in section 349 can have no application to motions for judgment upon a special verdict, and unless it was designed to give that class of cases the costs prescribed by section 307, although made at special term, then so much of the amendment was utterly useless. The literal reading of the section is, that the parties shall have the same costs as are allowed on appeal, on an application for a new trial on a case made. As such application must be made at special term, it follows that the costs of an appeal are to be awarded at the special term. If the application for a new trial on a case stood alone in the section, I might be inclined to yield to the opinion that it was simply intended to take those cases out of the exceptions of appeals from orders. But the section includes, and places in the same condition, applications for judgment upon special verdict; and it is quite clear that the costs on such motions are the samé as on an appeal. If the judge in Jackett a. Judd, silera, had not emphatically said that only motion-costs were allowable on a motion for a new trial at special term, I could adopt the whole of his subsequent reasoning as illustrating the view I have taken of the question. But that learned judge did not notice that motions for judgment upon a special verdict, or for a new trial on a case, can only be made at special term, and therefore, unless it was intended to give these costs at special term, they cannot be given at all. While he admits that it was intended to give the same costs as on an appeal from a judgment in the four cases mentioned, he confines the right to award the costs to the general term, whereas, in two of the cases, the motions cannot be made at general term at all.
Heither view is free from difficulty. The section is artificially drawn, ambiguous, and capable, perhaps, of either construction ; and with other judges I can frankly say, I am not entirely satisfied with either. There is as much reason for giving these costs at special term as to confine the right to them at general term, if the motion could be made there. The motion at special term involves the preparation of the case, and frequently as elaborate and solemn argument as at general term; and it would .seem to require a similar compensation.
*213My conclusion is, that upon a motion for a new trial upon a case made at special term, the parties are entitled to the same costs as upon an appeal from a judgment.
The taxation appealed from must be readjusted upon the principles here stated.

 Present, Robertson, Ch. J., Monell and Garvin, JJ.